Citation Nr: 0211492	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington 
DC


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to January 
1999 and in January 2002 was ordered back to active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the veteran's claims of service 
connection for right ankle, left ankle, right knee, left 
knee, and low back disabilities.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was initially before the Board in January 
2001, each of the issues was remanded for further development 
and adjudication.  Thereafter, in a December 2001 rating 
decision, the Washington DC RO (the veteran having moved) 
established service connection for right and left knee 
patello femoral pain syndrome and assigned separate 10 
percent evaluations for each condition, effective February 1, 
1999.  In a signed statement received at the RO in February 
2002, the veteran indicated that she was satisfied with these 
evaluations and did not wish to pursue an appeal.  As such, 
no claims relating to her right and left knee conditions are 
before the Board

Because the RO confirmed and continued the denials of service 
connection for right ankle, left ankle and low back 
disabilities, these issues have been returned to the Board 
for further appellate consideration, notwithstanding the 
veteran's return to active duty.  Cf. 38 U.S.C.A. § 5304(c) 
(West 1991); 38 C.F.R. §§ 3.654(a), 3.700(a)(1)(i) (2001).  
The Board notes, however, that in January 2001, the veteran 
submitted an informal claim seeking increased ratings for all 
four of the conditions for which she was then service 
connected.  This claim is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no medical evidence showing that veteran has a 
right ankle disability.

3.  There is no medical evidence showing that veteran has a 
left ankle disability.

4.  There is no medical evidence showing that veteran has a 
low back disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for right ankle, left 
ankle and low back disabilities, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of her right ankle, left 
ankle and low back disabilities and to obtain an opinion as 
to the etiology of these conditions in April 1999 and 
November 2001.  She and her representative have also been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In addition, in an April 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate her claims and offered to assist her in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records show that the veteran was seen 
for right ankle, left ankle and low back complaints but are 
negative for a diagnosis of any chronic right ankle, left 
ankle, or low back disability.  Following her separation from 
service in January 1999, the following month the veteran 
filed claims of service connection for right ankle, left 
ankle and low back disabilities.

In April 1999, the veteran was afforded a formal VA 
examination.  During the examination, the veteran reported 
suffering from condition affecting each of these parts since 
service.  Physical examination of her ankles revealed that 
the veteran had normal range of motion, without crepitus or 
grinding; there was also no pain on palpation.  Examination 
of the low back was essentially negative, with no evidence of 
muscle spasm and a full range of motion; however, the 
examiner reported that the veteran exhibited mild pain on 
palpation of the lumbosacral spine at L5-S1.  The impression 
of the examiner was that the veteran had low back and 
bilateral ankle pain with no evidence of any significant 
focal neuromuscular or functional deficits on the 
examination.

In a May 1999 rating decision, the RO denied service 
connection on the ground that the April 1999 VA examination 
report was negative for a diagnosis of current right ankle, 
left ankle or low back conditions.  The veteran appealed, and 
when this case was before the Board in January 2001, it was 
remanded to obtain pertinent outstanding records and to 
afford her a VA examination, the report of which included an 
opinion from the examiner as to whether it is at least as 
likely as not that any right ankle, left ankle or low back 
disability found to be present had its onset or was related 
to her period of service.

In compliance with the Board's remand instructions, the RO 
obtained outpatient treatment records, dated from November 
1998 to February 2001.  A review of these records discloses, 
however, that the veteran was not diagnosed as having a right 
ankle, left ankle or low back disability.

In further compliance with the Board's directions, in 
November 2001 the veteran was afforded another VA 
examination.  The examiner reviewed her claims folder and 
noted that she was seen for complaints of right ankle, left 
ankle and low back problems during service.  With regard to 
the veteran's ankles, the examiner noted that the veteran 
complained of having bilateral ankle problems since service.  
The veteran stated that she had not received formal treatment 
for this condition and did not claim to have weakness, 
fatigability, decreased endurance, incoordination or flare-
ups.  

As to her low back, the veteran complained of having chronic 
low back pain since service but did not relate the problem to 
any specific injury.  The examiner indicated that "no 
diagnosis had been established" and that the veteran 
reported treating the condition with Motrin.  The veteran did 
not claim having weakness, fatigability, decreased endurance, 
incoordination or flare-ups.  The examination revealed no 
tenderness to percussion, postural deformities or muscle 
spasm.  In addition, range of motion studies disclosed that 
the low back had forward flexion to 85 degrees; backward 
extension to 20 degrees; right and left flexion to 20 
degrees, bilaterally; and right and left rotation to 40 
degrees, bilaterally.  The examiner also reported that the 
veteran did not exhibit pain on motion, and that there was no 
weakness, fatigability, decreased endurance, incoordination 
or flare-ups.

The examiner's assessments were bilateral ankle swelling 
since the veteran's military service with no diagnosis 
"recalled" except "poor circulation."  Thereafter, he 
stated that there was no evidence of poor circulation on the 
physical examination.  With respect to the veteran's low 
back, the examiner indicated that she had had recurrent back 
pain since her military service but stated, "No diagnosis 
established."

Based on the findings and impressions contained in the 
November 2001 VA examination report, in a December 2001 
rating decision, which was issued as part of the January 2002 
supplemental statement of the case, the RO confirmed and 
continued the denials of service connection for right ankle, 
left ankle and low back disability.  

In February 2002 written argument, the veteran's 
representative maintained that the veteran should be afforded 
another VA examination, essentially arguing that she had 
rested prior to the April 1999 VA examination and therefore 
the findings did not accurately reflect her disability 
picture.  As such, The American Legion further contended 
that, prior to re-examining her, VA should advise her not to 
alter her daily routine by staying off her feet.

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran has a right ankle, 
left ankle or low back disability.  A review of the evidence 
shows that although the veteran was seen for ankle and low 
back complaints while on active duty, neither the examiner 
who examined her in April 1999 nor the one who evaluated her 
in November 2001 diagnosed her as having a current right 
ankle, left ankle or low back disability.  In this regard, 
the Board acknowledges that the examiner indicated that the 
veteran complained of bilateral ankle and low back pain, but 
notes that pain alone, without an identifiable underlying 
malady, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. 
West, 12 Vet. App. 22, 31-32 (1998).  

In light of the foregoing, the Board must deny these claims 
because of the absence of any competent medical evidence 
showing that the veteran has a right ankle, left ankle or low 
back disability, the disabilities for which she seeks service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for right ankle, left ankle or low back 
disability.

In reaching these determinations, the Board acknowledges the 
argument offered by The American Legion that the April 1999 
examination was inadequate but concludes that a further 
examination is not necessary.  Indeed, the Board itself 
determined that that examination was not adequate in January 
2001, and in large part for that reason, remanded these claim 
for a new and more comprehensive examination, which was 
performed in November 2001.  As such, the relief sought by 
the veteran has already been granted.

In the future, should her condition change, the veteran is 
free to apply to reopen these claims with new and material 
evidence showing diagnosis of disability.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for low back disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

